DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548).
	Per claim 1, Hong teaches an absorption chiller which comprises an evaporator (10), an absorber (20), a regenerator (30), and a condenser (40) and through which an absorption solution and a refrigerant circulate, the absorption chiller comprising:
a heat transfer pipe (12, 22, 32, 42) which is disposed in at least one of the evaporator, the absorber, the regenerator, or the condenser and through which water flows, wherein the heat transfer pipe comprises a ductile stainless steel pipe (pg. 5, last paragraph) (to clarify, there stainless steel necessarily has a ductility) but fails to explicitly teach wherein the ductile stainless steel pipe has a delta ferrite matrix structure occupied by about 1% or less based on a grain area, and wherein the stainless steel comprises, percent by weight, C: 0.03% or less, Si: exceeding 0 to 1.7% or less, Mn: 1.5 to 3.5%, Cr: 15.0 to 18.0%, Ni: 7.0 to 9.0%, Cu: 1.0 to 4.0%, Mo: 0.03% or less, P: 0.04% or less, S: 0.04% or less, and N: 0.03% or less, residue: Fe and incidental impurities.
	Regarding the delta ferrite matrix structure, Miyasaka teaches minimizing delta ferrite matrix structure to below 1% based on grain area in a stainless steel pipe (col. 9, lines 12-14) for excellent toughness and suitable strength (col.9, lines 17-18 of Miyasaka).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a delta ferrite matrix structure below 1% based on grain area, as taught by Miyasaka in the invention of Hong, in order to advantageously  excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).
	Regarding the composition of the stainless steel, the elements of the claimed composition are old and well known for stainless steel heat exchanger tube fabrication.  For example, Toparkus teaches a stainless steel heat transfer tube comprising a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stainless steel comprising, percent by weight, C: 0.03% or less, Si: exceeding 0 to 1.7% or less, Mn: 1.5 to 3.5%, Cr: 15.0 to 18.0%, Ni: 7.0 to 9.0%, Cu: 1.0 to 4.0%, Mo: 0.03% or less, P: 0.04% or less, S: 0.04% or less, and N: 0.03% or less, residue: Fe and incidental impurities, as taught by Toparkus in the combined teachings in order to advantageously provide a heat transfer tube having “superior pressure tightness” (para. 0010 of Toparkus).
	Per claim 3, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hong, as modified, teaches a cold water line (12) configured to guide cold water so as to be heat-exchanged in the evaporator (10); a cooling water line (42) configured to guide cooling water so as to be heat-exchanged in the absorber (20) and the condenser (40); and a hot water line (32)  configured to guide hot water or steam so as to heat-exchanged in the regenerator (30), wherein the heat transfer pipe is provided in at least one of the cold water line, the cooling water line, and the hot water line (pg. 4, para. 7 of English Translation of Hong).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Yazawa et al. (US 2005/0173033).
	Per claim 2, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hong, as modified, fails to explicitly teach wherein the ductile stainless steel pipe has an austenite matrix structure and an average grain diameter of about 30 microns to about 60 microns, and an ASTM (American Society for Testing and Materials) grain size number of the ductile stainless steel pipe is about 5.0 to about 7.0.
	Regarding the austenite matrix structure, Miyasaka teaches a stainless steel pipe having an austenite matrix structure (col. 9, lines 14-15) having a grain size and grain diameter (there is necessarily a grain size and grain diameter of the material) for excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the stainless steel pipe be of an austenite matrix structure, as taught by Miyasaka in the invention of Hong, as modified, in order to advantageously  excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).
Regarding the grain size and grain diameter, Yazawa teaches grain size (col. 1, lines 21-22) and grain diameter influence workability and ductility of steel (para. 0089).  Therefore the grain size and grain diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the grain size and grain diameter is adjusted the strength of the alloy is adjusted.  .  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Tsuru et al. (US 2005/0178456).
	Per claim 4, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches wherein the heat transfer line comprises a first heat transfer pipe (pipe inside 10) configured to constitute at least a portion of the cold water line and disposed within the evaporator so as to be heat-exchanged with the refrigerant (pg. 4, para. 7 of English Translation), and the first heat transfer pipe has an outer diameter (i.e. there is necessarily an outer diameter of the pipe) and an inner diameter (i.e. there is necessarily an inner diameter of the pipe) but fails to explicitly teach wherein when the outer diameter of the first heat transfer pipe is about 12.7 mm, an inner diameter of the first heat transfer pipe is about 12.434 mm or less, and when the outer diameter of the first heat transfer pipe is about 16 mm, the inner diameter of the first heat transfer pipe is about 15.717 mm or less.

	Per claim 5, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches  wherein the heat transfer line comprises a second heat transfer pipe (pipe inside 20) configured to constitute at least a portion of the cooling water line and disposed within the absorber so as to be heat-exchanged, and the second heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter) but fails to explicitly teach  the outer diameter of about 16 mm and the inner diameter of about .  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Inoue (US 5,673,569).
	Per claim 6-8, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches the regenerator (30) configured to regenerate the absorption solution and a third heat transfer pipe (32 inside 30) configured to constitute at least a portion of the hot water line (32) and disposed within the generator so as to be heat exchanged but fails to explicitly teach fails to 
a fourth heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the second regenerator so as to be heat-exchanged (claim 6), wherein the third heat transfer pipe has an outer diameter of about 16 mm and an inner diameter of about 15.717 mm or less (claim 7), wherein the fourth heat transfer pipe has an outer diameter of about 19.05 mm and an inner diameter of about 18.751 mm or less (claim 8). 
	However, Inoue teaches an absorption chiller including a first regenerator (GL) configured to primarily regenerate an absorption solution (col. 2, line 55-65), and a second regenerator (GH) configured to secondarily regenerate the absorption solution (col. 2., lines 55-65) for efficiently operating an absorption chiller (col. 1, line 36-38).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first regenerator configured to primarily regenerate an absorption solution, and a second regenerator configured to secondarily regenerate the absorption solution, as taught by Inoue in the invention of Hong, as modified, in order to advantageously efficiently operate the chiller system (col. 1, lines 36-38), thereby reducing operating costs.
	When the Inoue first and second regenerators are combined with the heat transfer pipe disposed in the generator and heat transfer pipe configured to constitute at claim 6), wherein the third heat transfer pipe has an outer diameter and an inner diameter (claim 7), and wherein the fourth heat transfer pipe has an outer diameter and an inner diameter (claim 8), as claimed.
	Regarding the outer and inner diameters of the third and fourth heat transfer pipes (to clarify, when Hong is combined with the teachings of Inoue there is necessarily a third and fourth heat transfer pipe having each having an outer and inner diameter), Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength and mode of collapse of a pipe (para. 0064).  Therefore the outer diameter and inner diameter of the third and fourth heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer heat transfer pipe diameter and inner heat transfer pipe diameter are adjusted the compression yield strength and mode of failure of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer diameter and the inner diameter of the third and fourth heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer pipe diameter and the inner .

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Kontomaris (US 2011/0219811).
	Per claim 9, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, fails to explicitly teach an auxiliary absorber configured to allow an auxiliary absorption solution to absorb a gas refrigerant supplied by the regenerator; and an auxiliary regenerator configured to regenerate the auxiliary absorption solution, wherein the heat transfer pipe comprises:
a first heat transfer pipe configured to constitute at least a portion of the cooling water line and disposed within the auxiliary absorber so as to be heat-exchanged; a second heat transfer pipe configured to constitute at least a portion of the cooling water line and disposed within the condenser so as to be heat-exchanged; and a third heat transfer pipe configured to constitute at least a portion of the how water line and disposed within the auxiliary regenerator so as to be heat-exchanged.
	However, Kontomaris teaches an absorption refrigeration system including an auxiliary absorber (30-1) configured to allow an auxiliary absorption solution to absorb a .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Kontamaris as applied to the claims above and further in view of Tsuru.
	Per claim 10, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the first heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the second heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the first heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the first heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the first heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first heat transfer pipe disclosed by Hong, as 
	Per claim 11, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the second heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the second heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the second heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the second heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the second heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second heat transfer pipe disclosed by Hong, as modified, have the outer diameter be of about 19.05 mm and the inner diameter be of about 18.751 mm or less.
Per claim 12, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the third heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the third heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the third heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the third heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the third heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the third heat transfer pipe disclosed by Hong, as modified, have the outer diameter be of about 19.05 mm and the inner diameter be of about 18.751 mm or less.
Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Oonou (US 5,295,371).
	Per claim 13, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Hong, as modified, teaches a cold water line (12) configured to guide cold water so as to be heat-exchanged in the evaporator (10); a cooling water line (42) configured to guide cooling water so as to be heat-exchanged in the absorber (20) and the condenser (40); wherein the heat transfer pipe is provided in at least one of the cold water line, the cooling water line, and the hot water line (pg. 4, para. 7 of English Translation of Hong) but fails to explicitly teach a burner configured to heat the absorption solution introduced into the regenerator; and a refrigerant line configured to guide a gas refrigerant generated in the regenerator
	However, Oonou teaches an absorption refrigeration system including a burner (5) configured to heat an absorption solution introduced into a regenerator (4) and a refrigerant line configured to guide a gas refrigerant generated in the regenerator (col. 10, lines 67-68) for preventing pressure reduction in the absorption refrigeration system (col. 1, lines 52-53).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a burner configured to heat the absorption solution introduced into the regenerator; and a refrigerant line configured to guide a gas refrigerant generated in the regenerator, as taught by Oonou in the invention of Hong, as modified, in order to advantageously prevent pressure reduction in the absorption refrigeration system (col. 1, lines 52-53), thereby inhibiting inadequate fluid flow and improper system operation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763